 

Exhibit 10.78

2018 LTI TIME BASED RESTRICTED STOCK UNIT AWARD

THIS 2018 LTI TIME BASED RESTRICTED STOCK UNIT AWARD (this “Agreement”) is made
and entered into as of the 9th day of April, 2018 (the “Grant Date”) by and
between the individual whose name appears on the Award Certificate attached
hereto (the “Employee”) and PFSweb, Inc., a Delaware corporation (the
“Company”), and is issued under and pursuant to the PFSweb, Inc. 2005 Employee
Stock and Incentive Plan, as the same may be amended from time to time (the
“Plan;” terms defined in the Plan having the same meaning when used herein,
except as otherwise defined herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2018 shall
mean the 12-consecutive-month period beginning on January 1, 2018 and ending on
December 31, 2018.

“Severance Period” shall mean the period following the termination of the
Employee’s employment by the Company during which the Employee is entitled to
continue to receive his or her base compensation pursuant to a written severance
agreement.

“Vesting Date” shall mean each of December 31, 2018, December 31, 2019 and
December 31, 2020, as applicable or as the context may require.

2.Issuance and Vesting of Restricted Stock Units.  Subject to the vesting
conditions set forth herein and the other terms and provisions of the Plan, the
Company hereby issues to the Employee the number of Restricted Units set forth
in the Award Certificate attached hereto. Except as otherwise set forth herein
or in the Plan, provided that the Employee retains his/her Continuous Status as
a Participant through the applicable Vesting Date set forth below, then for each
Vesting Date the corresponding number of Restricted Stock Units set forth below
will vest on the day following the applicable Vesting Date:

 

Vesting Date/Fiscal Year

Number of Vested Restricted Stock Units

December 31, 2018

33.33% of the number of Restricted Stock Units

December 31, 2019

33.33% of the number of Restricted Stock Units

December 31, 2020

33.34% of the number of Restricted Stock Units

 

3.Vesting of Restricted Stock Units; Forfeiture.  The Employee shall have no
vested right in the Restricted Stock Units unless the Employee is employed by
the Company as of the applicable Vesting Date set forth in Section 2 above. If,
prior to any Vesting Date, the Employee voluntarily leaves employment with the
Company other than for Good Reason or is terminated by the Company for Cause,
the Employee shall forfeit the entirety of the Restricted Stock Units otherwise
issuable hereunder

1

7416312.4

--------------------------------------------------------------------------------

 

4.Additional Vesting Provisions.  

(a)Upon the termination of the Employee’s employment by the Company without
Cause or if the Employee’s employment by the Company is terminated by the
Employee for Good Reason, then (i) if applicable, for purposes of Section 2 of
this Agreement, the Employee shall be deemed employed by the Company through the
last day of any Severance Period which shall be deemed the last day of the
Employee’s Continuous Status as a Participant, and (ii) the Employee shall be
entitled to a portion of the Restricted Stock Units otherwise issuable on the
Vesting Date immediately following the date of termination of employment (as
determined in accordance with the preceding clause (i)), equal to the amount of
the Restricted Stock Units to which the Employee would have vested hereunder on
such Vesting Date but for the termination of his or her employment, multiplied
by a fraction, the numerator of which is the number of days the Employee is
employed (or deemed employed in accordance with the preceding clause (i)) by the
Company during the Fiscal Year in which the termination (or deemed termination)
occurred and the denominator of which is 365, and such portion shall be deemed
vested as of the date of termination of employment (without regard for the
provisions of clause (i) herein), and (iii) all other unvested Restricted Stock
Units hereunder shall be deemed terminated and forfeited. For the avoidance of
doubt, for purposes of this clause (a), to the extent the first day of a
Severance Period is in one Fiscal Year and the last day of such Severance Period
is in the following Fiscal Year, the Employee shall be deemed employed (1)
during the entirety of such first Fiscal Year and (2) for that portion of the
following Fiscal Year which corresponds to the Severance Period applicable
thereto.

(b)Upon termination of employment as the result of the death or Disability of
the Employee, all unvested Restricted Stock Units shall automatically accelerate
and vest as of such date of termination.

(c)Upon the occurrence of a Change in Control, all unvested Restricted Stock
Units shall be deemed automatically vested at such time as may be necessary or
required in order for the Employee to be deemed the lawful owner and holder of
record of the shares of Stock to be issued thereunder as of the effective date
and time of the Change in Control.

5.Settlement of Restricted Stock Units.  

(a)Each Restricted Stock Unit represents the right to receive one share of
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. The Restricted Stock Units shall be credited to a separate account
maintained for the Employee on the books and records of the Company (the
"Account"). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

(b)Subject to the provisions hereof, no later than the last day of Fiscal Year
following the applicable Vesting Date, the Company shall (i) issue and deliver
to the Employee the number of shares of Stock equal to the number of vested
Restricted Stock Units (rounded up to the nearest whole share); and (ii) enter
the Employee's name on the books of the Company as the shareholder of record
with respect to the shares of Stock delivered to the Employee (which entry shall
be deemed made as of the day following the last day of each applicable Fiscal
Year notwithstanding any later delivery of the corresponding shares of Common
Stock). Notwithstanding the foregoing, but subject to the provisions of the
preceding clause (ii) and Section 15 below, any shares of Stock to be issued in
settlement of Restricted Stock Units (i) under Section 4(a) or (b) above shall
be issued no later than March 15 following the last day of the Fiscal Year in
which the Employee is deemed vested therein, and (ii) under Section 4(c) above
shall be issued no later than such time as may be necessary or required in order
for the Employee to be deemed the lawful owner and holder of record of the
shares of Stock to be issued thereunder as of the effective date and time of the
Change in Control.

2

7416312.4

--------------------------------------------------------------------------------

 

(c)Subject to any exceptions set forth in this Agreement or the Plan, prior to
the vesting of the Restricted Stock Units hereunder, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Employee. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto during such
period shall be wholly ineffective and, if any such attempt is made, the
unvested Restricted Stock Units will be forfeited by the Employee and all of the
Employee's rights to shares issuable thereunder shall immediately terminate
without any payment or consideration by the Company.

(d)The Employee shall have no rights in, to or under the shares of Stock to be
issued upon the vesting of the Restricted Stock Units unless and until the
vesting conditions set forth herein are satisfied and, until such date, shall
have no rights of a shareholder of the Company including, without limitation, no
right to vote such shares and no right to receive any dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
if during any Fiscal Year, the Company declares a dividend or distribution,
whether in cash or other property, then, concurrent with the issuance of the
shares of Stock, if any, to the Employee for such Fiscal Year, the Company shall
pay to the Employee that amount of cash or other property which the Employee
would have received had the Employee been the record holder of such shares of
Stock on the record date for such dividend or distribution.

(e)Upon vesting of the Restricted Stock Units, the Company may issue stock
certificates or evidence the Employee's interest therein by using a book entry
account with the Company's transfer agent.

6.Provisions of Plan.  

(a)Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, the shares of Stock to be issued hereunder shall be
adjusted or terminated in any manner as contemplated by Article 16 of the Plan.

(b)Tax Liability and Withholding. The Employee shall be required to pay to the
Company, and the Company shall have the right to deduct from the shares of Stock
to be issued upon the vesting of the Restricted Stock Units, the amount of any
required withholding taxes in respect of the shares of Stock to be issued upon
the vesting of the Restricted Stock Units and to take all such other action as
the Company deems necessary to satisfy all obligations for the payment of such
withholding taxes.

(c)Except as provided herein, the provisions of this Agreement shall be subject
to the provisions of the Plan, which are hereby incorporated herein by reference
and made part hereof.  The Employee acknowledges and agrees that he or she has
been provided with and has read the Plan and understands the provisions
thereof.  In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall take precedence, other than
for such provisions of the Plan which, by their terms, are subject to the
provisions of an Award Certificate.

7.No ERISA Plan.  Neither this Agreement nor the award of the Restricted Stock
Units hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject.  Without in any way limiting
the generality of the foregoing, the Restricted Stock Units awarded hereunder
shall constitute a mere unfunded promise to pay by the Company and a bonus
program within the meaning of Department of Labor Regulation Section 2510.3-2(c)
promulgated under ERISA.

3

7416312.4

--------------------------------------------------------------------------------

 

8.Compliance with Law. The issuance of shares of Stock hereunder shall be
subject to compliance by the Company and the Employee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company's shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.

9.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

10.Parachute Payments and Parachute Awards.  If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the Employee is entitled to
receive from the Company under all Other Agreements and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Employee without causing any such payment or benefit to be considered a
Parachute Payment. The Company will accomplish such reduction in a manner to be
mutually agreed with, and most beneficial for, the Employee. The foregoing shall
not be interpreted so as to restrict, reduce, amend or modify any of the
existing terms and provisions of any 280G Agreement to which the Employee and
the Company may be a party and any payment hereunder shall be entitled to the
benefits thereof.

11.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

12.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

13.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

14.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the

4

7416312.4

--------------------------------------------------------------------------------

 

Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

15.Section 409A of the Code.  If the Employee is deemed a "specified employee"
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Employee becomes eligible for settlement of the Restricted
Stock Units upon his/her "separation from service" within the meaning of Section
409A of the Code, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such settlement will be delayed
until the earlier of: (i) the date that is six months following the Employee's
separation from service and (ii) the Employee's death.   It is the intent that
this Restricted Stock Unit Award shall comply with the requirements of Section
409A, and any ambiguities herein will be interpreted to so comply. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting or payouts provided under this Agreement
are made in a manner that complies with Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A if compliance is not practical; provided, however,
that nothing in this paragraph creates an obligation on the part of the Company
to modify the terms of this Agreement or the Plan, and the Company makes no
representation that the terms of this Restricted Stock Unit Award Agreement will
comply with Section 409A or that payments under this Restricted Stock Unit Award
Agreement will not be subject to taxes, interest and penalties or other adverse
tax consequences under Section 409A. In no event shall the Company or any of its
Subsidiaries be liable to any party for any additional tax, interest or
penalties that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A.

16.Execution and Counterparts.  This Agreement shall be deemed effective as of
the Grant Date upon the delivery to the Employee of the Award Certificate hereto
(or information contained therein), by electronic or other means of
transmission, and such effectiveness shall not require any counterpart signature
of the Employee.

*****

5

7416312.4